Case 2:19-cr-14035-RLR Document 153 Entered on FLSD Docket 11/26/2019 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 19-14035-CR-ROSENBERG/MAYNARD

  UNITED STATES OF AMERICA

  v.

  GARY HENDRY,

                          Defendant.
  ___________________________________/

               UNITED STATES’ MOTION FOR DOWNWARD DEPARTURE

         The United States of America, by and through the undersigned Assistant United States

  Attorney, respectfully requests, under Section 5K1.1 of the United States Sentencing Guidelines,

  that the Court depart downward from the bottom of the defendant’s advisory guideline range by

  20% in order to reflect the defendant’s substantial assistance to the United States.

         On July 11, 2019, a federal grand jury in the Southern District of Florida returned an

  indictment charging TentLogix, Inc. (“TentLogix”), Gary Hendry (“Hendry”), Dennis Birdsall

  (“Birdsall”), and Kent Hughes (“Hughes”) with conspiring to harbor aliens for the purpose of

  commercial advantage or private financial gain in violation of Title 8, United States Code, Section

  1324(a)(1)(A)(v)(I) (Count One), and Hendry and Birdsall with causing false statements to be

  made in a matter within the jurisdiction of the executive branch of the United States in violation

  of Title 18, United States Code, Section 1001(a)(2) (Count Two). (Doc. No. 1.) On September

  25, 2019, Hendry pleaded guilty to the conspiracy charge pursuant to a written plea agreement

  with the United States. (Doc. Nos. 82-87, 96.) Hendry also agreed to forfeit $282,789.00 to the

  United States, which represents the amount of gross proceeds Hendry personally obtained as a

                                                   1
Case 2:19-cr-14035-RLR Document 153 Entered on FLSD Docket 11/26/2019 Page 2 of 3



  result of his participation in the conspiracy. (Doc. No. 83.) Hendry satisfied his forfeiture

  obligation to the United States on September 25, 2019.

         Hendry’s sentencing hearing is scheduled for December 5, 2019.            The Presentence

  Investigation Report (“PSI”) shows his advisory sentencing guideline range to be 37 – 46 months

  based on a total offense level of 21 and criminal history category of I, which includes a six-level

  enhancement under USSG § 2L1.1(b)(2)(B) because the offense involved the harboring of at least

  25 but less than 100 aliens, a four-level enhancement under USSG § 3B1.1(a) for being an

  organizer or leader of criminal activity that involved five or more participants or was otherwise

  extensive, and a two-level enhancement under USSG § 3C1.1 for obstruction of justice. (PSI at

  ¶¶ 34-43, 96.)

         Prior to his arrest on the present charges, Hendry met with law enforcement and agreed to

  cooperate with the United States. In sum, Hendry admitted he approached Hughes in March 2017

  and asked him to form a shell company for the sole purpose of shielding the illegal aliens who

  worked for TentLogix from an ongoing investigation by Homeland Security Investigations

  (“HSI”). Henry advised TentLogix could not fulfill its contractual obligations and maintain its

  customer base without the illegal aliens it employed. Hendry insisted that if he had terminated all

  the illegal aliens who worked for TentLogix, the company would have gone bankrupt. Hendry

  stated that Birdsall was responsible for providing Hughes with the names and hours worked for

  the illegal aliens, and for transferring the funds necessary to pay those employees. Hendry

  acknowledged TentLogix deliberately lied to its attorney in May 2017, and told her that 92 of the

  96 employees identified by HSI in 2016 had been terminated. Hendry advised that GMC was

  primarily responsible for recruiting the illegal aliens who worked for TentLogix, most of whom

  were from Guatemala. Hendry stated that Birdsall explained the plan to use the shell company to
                                                  2
Case 2:19-cr-14035-RLR Document 153 Entered on FLSD Docket 11/26/2019 Page 3 of 3



  GMC, and that GMC offered no objection. Hendry also agreed to testify against Birdsall if the

  case proceeded to trial. Birdsall pled guilty after learning Hendry was willing to testify against

  him. The United States believes that Hendry’s willingness to testify against Birdsall played an

  important role in Birdsall’s decision to plead guilty.

         Based on the foregoing, the United States respectfully requests the Court to depart

  downward from the bottom of the defendant’s advisory guideline range by 20% in order to reflect

  the defendant’s substantial assistance to the United States.



                                                                 Respectfully submitted,

                                                                 ARIANA FAJARDO ORSHAN
                                                                 UNITED STATES ATTORNEY

                                                           By:   /s/Michael D. Porter_________
                                                                 Michael D. Porter
                                                                 Assistant United States Attorney
                                                                 Florida Bar# 0031149
                                                                 101 South U.S. Highway 1
                                                                 Suite 3100
                                                                 Fort Pierce, Florida 34950
                                                                 Telephone: (772) 293-0950
                                                                 Email:michael.porter2@usdoj.gov


                                   CERTIFICATE OF SERVICE

         I hereby certify that on November 26, 2019, a copy of the foregoing was filed

  electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

  system to all parties indicated on the electronic filing receipt. All other parties will be served by

  either regular U.S. mail or inter-office delivery.

                                                                 /s/Michael D. Porter______ ___
                                                                 Michael D. Porter
                                                                 Assistant United States Attorney
                                                       3
